Citation Nr: 1329789	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  07-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected cold injury residuals of the left hand.

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected cold injury residuals of the right hand.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO that continued a 20 percent evaluation for cold injury residuals of the left hand.  The Veteran disagreed and subsequently perfected this appeal.

In October 2009, the RO increased the evaluation for the service-connected cold injury residuals of the left hand to 30 percent, effective on July 12, 2006.  

In February 2011 and July 2013, the Board remanded the claim for increase for further development.  

In July 2013, the Board also granted service connection for bilateral hearing loss and tinnitus, and these issues are no longer for consideration.  

In a July 2013 Supplemental Statement of the Case, the Appeals Management Center (AMC) listed the issues as an extraschedular evaluation for the service-connected cold injury residuals right hand and the cold injury residuals left hand.  The Veteran responded to the Supplemental Statement of the Case in August 2013 and set forth contentions pertaining to his right hand.

The issue of an increased evaluation for the service-connected cold injury residuals of the right hand was not perfected on appeal in accordance with 38 C.F.R. § 20.200 (2012).  Nonetheless, considering the AMC's action and the Veteran's response, the Board has listed the issues as stated on the first page of this document.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing). 

In August 2013, the Veteran submitted additional evidence along with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

The Virtual VA and VBMS folders have been reviewed.  

The appeal is being remanded to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is currently receiving separate 30 percent evaluations for the service-connected cold injury residuals of each hand.  This is the maximum schedular evaluation available under the assigned diagnostic code.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2012).  

In August 2013, the Veteran reported having to give up his job as a barber several years earlier because of his hands and now depending on manual labor for income because he was unable to do any precision work, like shaving safely.  

In support of this contention, the Veteran submitted a certificate showing that he was a registered barber as of January 1972.  The Board notes that it is unclear whether he continued to work in this capacity as other evidence of record suggests a long-term career in highway maintenance.  

The claims folder contains an April 2012 unsigned memorandum to the Director, Compensation and Pension Service requesting extraschedular consideration.  Pursuant to the July 2013 Supplemental Statement of the Case, the referenced memorandum was described as work product.  It was further noted that extraschedular referral was not made, nor was it warranted.  

On review, the Veteran's complaints of hand pain and numbness appear to be contemplated by the rating criteria.  Considering his complaints of an inability to complete precision work such that it interferes with employment, however, the Board finds that referral for extraschedular consideration may be warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In his August 2013 statement, the Veteran reported receiving treatment at the Iowa City VA Medical Center.  The VA records were last printed in May 2011.  Updated records should be obtained prior to any submission to the Compensation Service.  See 38 C.F.R. § 3.159(c)(2) (2012).  

The Veteran most recently underwent an examination to determine the severity of his frostbite residuals in April 2009.  A current examination should also be obtained in order to fully evaluate the extent of the Veteran's current bilateral hand disability.  See 38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran's August 2013 statement suggests he is currently working as a manual laborer.  Thus, the Board declines to infer a claim for a total disability evaluation based on individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain records from the VA Medical Center in Iowa City, Iowa for the period from May 2011 to the present.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  The RO then should have the Veteran scheduled for a VA cold injury examination to ascertain the current severity of the service-connected bilateral hand disability.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating cold injuries, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of cold injury residuals of the right and left hands.  A complete rationale for any opinion expressed must be provided.  

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

4.  Thereafter, the RO should address whether the matter of an evaluation greater than 30 percent for the service-connected cold injury residuals of either the left or right hand should be referred to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

5.  After completing all indicated development, the RO should readjudicate the issues of an evaluation of greater than 30 percent for the service-connected cold injury residuals of the right or left hand in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


